        Case:19-18307-EEB Doc#:104 Filed:09/03/20                   Entered:09/03/20 13:36:34 Page1 of 4

 Fill in this information to identify your case

 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:      Diane            Sue            Deal           Case #:     19-18307-EEB
                First Name        Middle Name      Last Name


 Debtor 2:                                                     Chapter:
                First Name        Middle Name      Last Name


Local Bankruptcy Form 1009-1.1
Notice of Amendment of Petition, Lists, Schedules, Statements, and/or Addition of Creditors

Please check applicable boxes, complete applicable sections identifying each amendment, and attach additional
pages as necessary.

 Part 1 Notice

You are hereby notified that the debtor has filed amended documents: Amended Schedule E/F

 Part 2 Amendments


2.1. Petition

    ☐ Not applicable (no amendments to Petition)

    ☐ The following section(s) of the Petition are amended as follows:


                Section of Petition             Information before amendment                  New information




2.2. List(s)

    ☐ Not applicable (no amendments to List(s))

    ☐ The following List(s) are amended as follows:

                          List                  Information before amendment                  New information




    Change in creditor’s name or address on List(s):
       Creditor’s name and/or address before amendment                    Corrected creditor’s name and/or address




L.B.F. 1009-1.1 (12/18)                                                                                          Page 1
        Case:19-18307-EEB Doc#:104 Filed:09/03/20                       Entered:09/03/20 13:36:34 Page2 of 4
2.3. Schedule(s)

    ☐ Not applicable (no amendments to Schedules)

    ☐ Schedule(s) are amended as follows:

    Schedules A/B:
        Description of         Interest in property     Current value of entire property       Current value of portion owned
          property




    Schedule C:
                    Amount of the exemption you claim                             Current value of debtor’s interest


    If you object to this amended claim of exemption, you must file and serve your objection within 30 days after the date
    this notice is served. Objections must be filed with the Court and a complete copy must be served on debtor’s
    attorney or debtor, if unrepresented.
    Schedule D:
             New creditor or                 Creditor’s name, last 4       Claim          Collateral    Collateral        Any
      Amendment to existing creditor          digits of account #,        amount                         value           other
                                                mailing address                                                         changes
      ☐ New creditor
      ☐ Amendment to existing creditor
      ☐ New creditor
      ☐ Amendment to existing creditor


    Schedules E/F:
              New creditor or                  Creditor’s name, last        Total claim          Priority amount       Any other
       Amendment to existing creditor          4 digits of account #,        amount                  (if any)          changes
                                                   mailing address
      ☒ New creditor                          BC Services, Inc.          49.00                  none
      ☐ Amendment to existing creditor        PO Box 1317
                                              Longmont, CO
      ☒ New creditor                          Bravo Initiative, LLC      1086.00                none
      ☐ Amendment to existing creditor        8364 S Erickson Blvd
                                              Littleton, CO 80129
      ☒ New creditor                          Carepoint Emergency        96.00                  none
      ☐ Amendment to existing creditor        Med, PLLC
                                              PO Box 172328
                                              Denver, CO 80217
      ☒ New creditor                          Castlewodo Water &         151.00                 none
      ☐ Amendment to existing creditor        Sanitation District
                                              8390 E Crescent
                                              Pkwy, #300
                                              Englewood, CO
                                              80111
      ☒ New creditor                          Centura Health             43.00                  None
      ☐ Amendment to existing creditor        PO Box 561538
                                              Denver, CO 80256
      ☒ New creditor                          Colorado                   17.00                  none
      ☐ Amendment to existing creditor        Ophthalmology Assoc
                                              1666 S University
                                              Blvd
L.B.F. 1009-1.1 (12/18)                                                                                                   Page 2
        Case:19-18307-EEB Doc#:104 Filed:09/03/20                Entered:09/03/20 13:36:34 Page3 of 4
                                         Denver, CO 80210
      ☒ New creditor                     Colorado Pain            162.00               None
      ☐ Amendment to existing creditor   Practice, PLLC
                                         PO Box 5397
                                         Portland, OR 97228
      ☒ New creditor                     Denver Neurological      941.00               none
      ☐ Amendment to existing creditor   Clinic ProfLLC
                                         950 E Harvard Ave
                                         Suite 570
                                         Denver, CO 80210
      ☒ New creditor                     DTC Dental Care, PC      54.00                none
      ☐ Amendment to existing creditor   8480 E Orchard Rd
                                         Suite 4300
                                         Englewood, CO
                                         80111
      ☒ New creditor                     E-470 Public Highway     27.00                none
      ☐ Amendment to existing creditor   Authority
                                         PO Box 5470
                                         Denver CO 80217
      ☒ New creditor                     ENT of Denver            221.00               none
      ☐ Amendment to existing creditor   PO Box 21150
                                         Boulder CO 80308
      ☒ New creditor                     Rocky Mountain           Unknown              none
      ☐ Amendment to existing creditor   Surgical Assoc PC
                                         3464 S Willow St
                                         Suite 419
                                         Denver CO 80231
      ☒ New creditor                     Sky Ridge Medical        86.00                none
      ☐ Amendment to existing creditor   Center
                                         10101 Ridgegate
                                         Parkway
                                         Lone Tree CO 80124
      ☒ New creditor                     The Medical Center of    72.00                none
      ☐ Amendment to existing creditor   Aurora
                                         PO Box 630759
                                         Cincinnati OH 45274
      ☒ New creditor                     Tony's Services Inc.     487.00               none
      ☐ Amendment to existing creditor   7640 S Grant St
                                         Unit 82
                                         Littleton CO 80122
      ☒ New creditor                     Touchstone Imaging       69.00                none
      ☐ Amendment to existing creditor   Dry Creek
                                         PO Box 116070
                                         Atlanta GA 30368




    Schedule G:
             Contracting/Leasing party and address                         What the contract of lease is for




L.B.F. 1009-1.1 (12/18)                                                                                        Page 3
        Case:19-18307-EEB Doc#:104 Filed:09/03/20                Entered:09/03/20 13:36:34 Page4 of 4
    Schedule H:
       Co-debtor/spouse, former spouse, or legal equivalent;   Creditor to whom you owe the debt/community state or
                       name and address                                              territory




    Schedules I/J:
                                                Amended/New information




2.4. Statement(s)

    ☐ Not applicable (no amendments to Statement(s))

    ☐ The following Statement(s) are amended as follows:

                     Statement               Information before amendment                 New information




2.5. Addition of Creditor(s)

    ☐ Not applicable (no additions)

    ☐ Creditors have been added as follows (and Schedules D, E, or F have been amended accordingly):

    ☐ Creditors have been amended as follows:

    Change in creditor’s name or address:
          Creditor’s name and/or address before amendment             Corrected creditor’s name and/or address




 Part 3 Signature of Debtor’s Attorney or Debtor (if unrepresented)

Dated: 09/03/2020                                              By: /s/ N. Craig Horvath
                                                                   Signature

                                                               Bar Number (if applicable): 47393
                                                               Mailing Address: PO Box 698, Littleton, CO 80160
                                                               Telephone number: 303-900-8741
                                                               E-mail address: craig@thehorvathlawfirm.com




L.B.F. 1009-1.1 (12/18)                                                                                      Page 4
